AMENDED AND RESTATED ACCOUNT CONTROL AGREEMENT

                AMENDED AND RESTATED ACCOUNT CONTROL AGREEMENT (as amended,
modified, restated and/or supplemented from time to time, this “Agreement”),
dated as of May 8, 2007 among each undersigned grantor (each, a “Grantor” and,
together with any other entity that becomes a Grantor hereunder pursuant to
Section 17 hereof, the “Grantors”), The Bank of New York, as Collateral Agent
(the “Collateral Agent”), and The Bank of New York, as Custodian (the
“Custodian”), (i) with which one or more deposit accounts (as defined in Section
9-102 of the UCC) as identified on Annex A attached hereto are maintained by
each Grantor (with all such deposit accounts now or at any time in the future
maintained by the Grantors with the Custodian as “Collateral Accounts” (as
defined in the Security Agreement (as defined below)) being herein called the
“Deposit Accounts” and each, a “Deposit Account”) and (ii) with which one or
more securities accounts (as defined in Section 8-501 of the UCC) as identified
on Annex A attached hereto are maintained by each Grantor (with all such
securities accounts now or at any time in the future maintained by the Grantors
with the Custodian as “Collateral Accounts” (as defined in the Security
Agreement) being herein called the “Securities Accounts” and each a
“Securities Account”) and together with the Deposit Accounts, the
“Collateral Accounts” and each, a “Collateral Account”). Except as otherwise
defined herein, all capitalized terms used herein and defined in the Security
Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H :

                WHEREAS, Endurance Specialty Holdings Ltd. (the
“Parent Borrower”), various Designated Subsidiary Borrowers, the lenders from
time to time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent (together with any successor Administrative Agent, the
“Administrative Agent”), and Wachovia Bank, National Association, as Syndication
Agent, have entered into a Amended and Restated Credit Agreement, dated as of
May 8, 2007 (as amended, modified, supplemented or amended and restated from
time to time, the “Credit Agreement”), providing for the making of Loans to the
Borrowers and the issuance of, and participation in, Letters of Credit for the
account of the Designated Subsidiary Borrowers, all as contemplated therein (the
Lenders, the Administrative Agent, the Collateral Agent and each other agent
under the Credit Agreement are herein called the “Secured Creditors”);

                WHEREAS, each Grantor, the Collateral Agent, the Custodian and
the Administrative Agent have entered into a Security Agreement, dated as of May
8, 2007 (as amended, amended and restated, modified or supplemented from time to
time, the “Security Agreement”), under which, among other things, in order to
secure the payment of its respective Secured Obligations (as defined in the
Security Agreement), such Grantor has severally granted a security interest to
the Collateral Agent for the benefit of the Secured Creditors in all of the
right, title and interest of such Grantor in and to such Grantor’s Collateral
(as defined in the Security Agreement);

                WHEREAS, each Grantor desires that the Custodian enter into this
Agreement in order (i) to establish “control” (as defined in Section 9-104 of
the UCC) of the Collateral Agent over each Deposit Account of such Grantor at
any time or from time to time maintained by such Grantor with the Custodian and
all Cash, instruments, credit balances and other property credited




--------------------------------------------------------------------------------




thereto from time to time and (ii) to establish “control” (as defined in Section
8-106 of the UCC) of the Collateral Agent over each Securities Account of such
Grantor at any time or from time to time maintained by such Grantor with the
Custodian and all Securities, Security Entitlements, Financial Assets, Cash,
credit balances and other property credited thereto from time to time, and in
order to otherwise perfect the security interest of the Collateral Agent in the
Deposit Accounts and Securities Accounts and (iii) to provide for the rights of
the parties under this Agreement with respect to such Collateral Accounts, it
being understood that the Custodian has no responsibility with respect to the
validity or perfection of the security interest otherwise than to act in
accordance with the terms of this Agreement;

                NOW, THEREFORE, in consideration of the premises and the mutual
promises and agreements contained herein, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

                1.             Definitions. As used herein the following terms
shall have the following meanings:

                “Entitlement Holder” shall mean a person identified in the
records of the Custodian as the person having a Security Entitlement (as defined
in the Security Agreement) against the Custodian.

                “Entitlement Order” shall mean a notification communicated to
the Custodian directing transfer or redemption of a Financial Asset (as defined
in the Security Agreement) in which the Entitlement Holder has a Security
Entitlement.

                2.             The Collateral Accounts. Annex A attached hereto
(and as it may be amended, modified and restated from time to time) contains a
complete and accurate description of each Deposit Account and each Securities
Account maintained by each Grantor with the Custodian. Each Grantor and the
Custodian agree to maintain at all times such Collateral Accounts in the name of
the respective Grantor. The Custodian shall not change the name or account
number of any Collateral Account without the prior written consent of the
Collateral Agent. The Collateral Accounts listed on Annex A hereto do not
contain Collateral which is registered in the name of, payable to or to the
order of, or specifically indorsed to a Grantor or any other Person other than
the Custodian, which has not been indorsed to the Custodian or in blank, and the
Securities Accounts contain only securities that are primarily cleared and
settled within the United States. To the Custodian’s knowledge, the Security
Entitlements arising out of the Collateral carried in the Securities Accounts
are valid and legally binding obligations of the Custodian, and the Custodian
has not been notified in writing of any claim to or interest in the Collateral,
except for the claims and interest of the Collateral Agent and the Grantors in
the Collateral.

                3.
            Control; Collateral Agent’s Right to Give Instructions as to Collateral Accounts.
(a) Notwithstanding any separate agreement that any Grantor may have with the
Custodian or any other Person, the Collateral Agent shall be entitled, for
purposes of this Agreement, at any time to give the Custodian Entitlement Orders
and instructions as to the withdrawal or disposition of any funds, property or
Securities from time to time credited to any Collateral Account, or as to any
other matters relating to any Collateral Account or any other Collateral,
without further consent from the Grantor or any other Person. Each Grantor
hereby irrevocably

2

--------------------------------------------------------------------------------




authorizes and instructs the Custodian, and the Custodian hereby agrees, to
comply with any and all Entitlement Orders and instructions originated by the
Collateral Agent without any further consent from such Grantor or any other
Person. Such instructions may include the giving of stop payment orders for any
items being presented to any Deposit Account for payment. The Custodian shall
not comply with any Entitlement Order or other instruction concerning Collateral
held in any Collateral Account from any Grantor or any other Person, other than
the Collateral Agent or its authorized representatives, unless such Entitlement
Order or instruction has been consented to in writing by the Collateral Agent.
The Custodian shall be fully entitled to rely on, and shall comply with, such
instructions from the Collateral Agent even if such instructions are contrary to
any instructions or demands that the Grantor or any other Person may give to the
Custodian. In case of any conflict between any Entitlement Orders or
instructions received by the Custodian from the Collateral Agent and any
Entitlement Orders or instructions received by the Custodian from any Grantor or
any other Person other than the Collateral Agent, the Entitlement Orders and
instructions originated by the Collateral Agent shall prevail.

                (b)           It is understood and agreed that the Custodian’s
duty to comply with instructions and Entitlement Orders from the Collateral
Agent regarding the Collateral Accounts is absolute, and the Custodian shall be
under no duty or obligation, nor shall it have the authority, to inquire or
determine whether or not such instructions are in accordance with the Security
Agreement or any other Credit Document, nor seek confirmation thereof from any
Grantor or any other Person.

                4.             Standard of Care. Notwithstanding any provision
contained herein or in any other document or instrument to the contrary, neither
the Custodian nor any of its officers, employees or agents shall be liable (i)
for following the instructions of the Collateral Agent and (ii) in all other
respects, for any action taken or not taken by it (or them) under or in
connection with this Agreement, except for the Custodian’s (or their) own
negligence or willful misconduct. In no event shall the Custodian be liable for
indirect, special or consequential damages of any kind whatsoever (including
lost profits and lost business opportunity) even if it is advised of the
possibility of such damages and regardless of the form of action in which any
such damages may be claimed. Without limiting the foregoing, and notwithstanding
any provision to the contrary elsewhere, the Custodian, its affiliates and their
respective officers, directors, employees and agents:

                (a)           shall have no responsibilities, obligations or
duties other than those expressly set forth in this Agreement, and no implied
duties, responsibilities or obligations shall be read into this Agreement
against the Custodian; without limiting the foregoing, the Custodian shall have
no duty to preserve, exercise or enforce rights in the Collateral (against prior
parties or otherwise);

                (b)           may in any instance where the Custodian determines
that it lacks or is uncertain as to its authority to take or refrain from taking
certain action, or as to the requirements of this Agreement under any
circumstance before it, delay or refrain from taking action unless and until it
has received instructions from the Collateral Agent or advice from legal counsel
(or other appropriate advisor), as the case may be;

                (c)           so long as it and they shall have acted (or
refrained from acting) in good faith, shall not be liable for any error of
judgment in any action taken, suffered or omitted by, or for

3

--------------------------------------------------------------------------------




any act done or step taken, suffered or omitted by, or for any mistake of fact
or law, unless such action constitutes gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
decision) on its (or their) part;

                (d)           may consult with legal counsel selected by it (or
other experts for the Collateral Agent or any Grantor), and shall not be liable
for any action taken or not taken by it or them in good faith in accordance with
the advice of such experts;

                (e)           will not be responsible to any Person for any
statement, warranty or representation made by any party other than the Custodian
in connection with this Agreement;

                (f)            will have no duty to ascertain or inquire as to
the performance or observance by any Grantor of any of the terms, conditions or
covenants of any security agreement with the Collateral Agent;

                (g)           will not be responsible to any Person for the due
execution, legality, validity, enforceability, genuineness, effectiveness or
sufficiency of this Agreement (provided, however, that the Custodian warrants
below that the Custodian has legal capacity to enter into this Agreement);

                (h)           will not incur any liability by acting or not
acting in reliance upon any notice, consent, certificate, statement or other
instrument or writing believed by it or them to be genuine and signed or sent by
the proper party or parties;

                (i)            will not incur liability for any notice, consent,
certificate, statement, wire instruc­tion, telecopy or other writing which is
delayed, canceled or changed without the actual knowledge of the Custodian;

                (j)            shall not be deemed to have or be charged with
notice or knowledge of any fact or matter unless a written notice thereof has
been received by the Custodian at the address and to the person designated in
(or as subsequently designated pursuant to) this Agreement;

                (k)           shall not be obligated or required by any
provision of this Agreement to expend or risk the Custodian’s own funds, or to
take any action (including but not limited to the institution or defense of
legal proceedings) which in its or their judgment may cause it or them to incur
or suffer any expense or liability; provided, however, if the Custodian elects
to take any such action, it shall be entitled to security or indemnity
satisfactory to the Custodian for the payment of the costs, expenses (including
but not limited to reasonable attorneys’ fees) and liabilities which may be
incurred therein or thereby;

                (l)            shall not incur any liability for acts or
omissions of any domestic or foreign depository or book-entry system for the
central handling of Financial Assets or any domestic or foreign custodian or
subcustodian;

                (m)          shall not be responsible for the title, validity or
genuineness of any item of Collateral in or delivered into any Collateral
Account; and

                (n)           shall not be responsible for, or have any
liability with respect to, any losses due to

4

--------------------------------------------------------------------------------




forces beyond its or their control, including without limitation, strikes, work
stoppages, acts of war or terrorism, insurrection, revolution, nuclear or
natural catastrophes or act of God, and interruptions, loss or malfunction of
utilities, communications or computer (software or hardware) services.

                5.
            Grantor’s Exculpation and Indemnification of Custodian. Each Grantor
hereby irrevocably authorizes and instructs the Custodian to follow any and all
instructions and Entitlement Orders originated by the Collateral Agent regarding
the Collateral Accounts, even if the result of following such instructions or
Entitlement Orders from the Collateral Agent is that the Custodian dishonors
items presented for payment from any Deposit Account. Each Grantor further
confirms that the Custodian shall have no liability to such Grantor for
complying with any instructions or Entitlement Orders originated by the
Collateral Agent or for wrongful dishonor of such items in following such
instructions from the Collateral Agent. The Custodian shall have no duty to
inquire or determine whether any Grantor’s obligations to the Collateral Agent
are in default or whether the Collateral Agent is entitled under any separate
agreement between such Grantor and the Collateral Agent to give any such
instructions or Entitlement Orders. The Parent Borrower agrees to be responsible
for the Custodian’s customary charges and to indemnify the Custodian from and to
hold the Custodian harmless against any loss, cost or expense that the Custodian
may sustain or incur in acting upon instructions or Entitlement Orders which the
Custodian believes in good faith to be instructions from the Collateral Agent.

                6.
            Subordination of Security Interests; Custodian’s Recourse to Deposit Accounts.
The Custodian hereby subordinates any claims and security interests it may have
against, or with respect to, any Collateral Account at any time established or
maintained with it by any Grantor (including any amounts, securities,
investments, instruments, credit balances, Financial Assets or other property
from time to time on deposit or carried therein or credited thereto) to the
security interests of the Collateral Agent (for the benefit of the Secured
Creditors) in any and all of the Collateral, and agrees that no amounts shall be
charged by the Custodian to, or withheld or set-off or otherwise recouped by the
Custodian from, any Collateral Account of such Grantor or any amounts,
investments, instruments or other Collateral from time to time on deposit
therein.

                7.             Representations, Warranties and Covenants of
Custodian. The Custodian represents and warrants to the Collateral Agent that:

                (a)           The Custodian is a “bank” (as defined in Section
9-102 of the UCC) and, regardless of any provision in any other agreement, the
jurisdiction (determined in accordance with Section 9-304 of the UCC) of the
Custodian for purposes of each Deposit Account maintained by the Grantor with
the Custodian is the State of New York.

                (b)           The Custodian is a “securities intermediary” (as
defined in Section 8-102(a)(14) of the UCC) and is acting in that capacity and,
regardless of any provision in any other agreement, the jurisdiction (determined
in accordance with Sections 9-305 and 8-110(e) of the UCC) of the Custodian for
purposes of each Securities Account maintained by the Grantor with the Custodian
is the State of New York.

                (c)           The account agreements between the Custodian and
the Grantor relating to the establishment and general operation of the
Collateral Accounts provide, whether specifically or

5

--------------------------------------------------------------------------------




generally, that the laws of New York govern the Collateral Accounts and,
regardless of any provision in any other agreement, that the Custodian’s
“jurisdiction” for purposes of Sections 9-304, 9-305 and 8-110(e) of the UCC in
respect of the Collateral Accounts is the State of New York. The Custodian will
not, without the Collateral Agent’s prior written consent, amend any such
account agreement so that the Custodian’s jurisdiction for purposes of
Section 9-304, 9-305 or 8-110(e) of the UCC is not the State of New York.

                (d)           The Custodian has not granted and will not grant
its creditors or any other Person a security interest in any of the Collateral
and the Custodian will not sell, assign, transfer, hypothecate, rehypothecate,
pledge, repledge, use or otherwise dispose of any of the Collateral (other than
Cash) and will keep all Collateral (other than Cash) segregated from the assets
of the Custodian and from the assets of its other customers.

                (e)           The Custodian has not entered and will not enter
into any agree­ment with any Person other than the Collateral Agent under which
the Custodian agrees to comply with any Entitlement Orders or instructions from
such other Person as to the disposition of funds from any Collateral Account.

                (f)            Any item of Collateral received by the Custodian
for a Grantor’s account in accordance with Section 4.03 of the Security
Agreement will be credited to the appropriate Collateral Account listed on Annex
A hereto for such Grantor in accordance with Section 4.02(b) of the Security
Agreement.

                (g)           No item of Collateral will be released by the
Custodian to any Grantor or to any other Person except in accordance with
Section 4.04 of the Security Agreement.

                (h)           All Collateral which is a Financial Asset held by
the Custodian shall be registered in the name of the Custodian or its nominee,
payable to the order of the Custodian or specially indorsed to the Custodian or
in blank, and in the event that any Financial Asset held by the Custodian is
inadvertently registered in the name of, payable to the order of or specially
indorsed to another Person and is not indorsed to the Custodian or in blank, the
Custodian shall hold such Financial Asset as agent and bailee of the Collateral
Agent.

                8.             Further Representations. Each Grantor (severally
for itself) represents and warrants that (i) it is duly incorporated or
organized and is validly existing in good standing in its jurisdiction of
incorporation or organization, (ii) the exe­cu­tion, delivery and performance of
this Agreement and all documents and instruments to be delivered hereunder or
thereunder have been duly authorized, (iii) the person executing this Agreement
on its behalf has been duly authorized to act on its behalf, (iv) this Agreement
consti­tutes its legal, valid, binding and enforceable agreement, and (v) its
entry into this Agreement will not violate any agreement, law, rule or
regulation by which it is bound or by which any of its assets or property are
affected.

                9.             Account Statements and Information. The Custodian
agrees, and is hereby authorized and instructed by each Grantor, to furnish to
the Collateral Agent, at its address indicated below, copies of all account
statements and other information relating to each Collateral Account that the
Custodian sends to such Grantor and to disclose to the Collateral Agent all
information requested by the Collateral Agent regarding any Collateral Account.
If

6

--------------------------------------------------------------------------------




any person notifies the Custodian of its assertion of any lien, encumbrance or
adverse claim against any of the Collateral Accounts or in any item of
Collateral contained therein, the Custodian will promptly notify the Collateral
Agent and the relevant Grantor thereof.

                10.           Conflicting Agreements. This Agreement shall have
control over any conflicting agreement between the Custodian and any Grantor.

                11.           Merger or Consolidation of Custodian. Without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, any bank into which the Custodian may be merged or with which it
may be consolidated, or any bank resulting from any merger to which the
Custodian shall be a party, shall be the successor of the Custodian hereunder
and shall be bound by all provisions hereof which are binding upon the Custodian
and shall be deemed to affirm as to itself all representations and warranties of
the Custodian contained herein.

                12.           Notices. (a) All notices and other communications
provided for in this Agreement shall be in writing (including facsimile) and
sent to the intended recipient at its address or telex or facsimile number set
forth below:

  If to the Collateral Agent, at:     The Bank of New York
Corporate Trust - Dealing & Trading Dept.
101 Barclay Street, 8E
New York, New York 10286
Attention:     Kwame Gordon-Martin
Telephone:   (212) 815-2479
Facsimile:    (212) 815-2830     If to a Grantor, at:  

  The address for notices specified for such Grantor in the Credit Agreement.  

  If to the Custodian, at:     The Bank of New York
One Wall Street, 14th Floor
New York, New York 10286
Attention:      Kwame Gordon-Martin
Telephone:    (212) 815-2479
Facsimile:     (212) 815-2830

or, as to any party, to such other address or facsimile number as such party may
designate from time to time by notice to the other parties.

                (b)           Except as otherwise provided herein, all notices
and other communications hereunder shall be delivered by hand or by commercial
overnight courier (delivery charges prepaid), or mailed, postage prepaid, or
faxed, addressed as aforesaid, and shall be effective (i)

7

--------------------------------------------------------------------------------




three business days after being deposited in the mail (if mailed), (ii) when
delivered (if delivered by hand or courier) and (iii) or when transmitted with
receipt confirmed (if faxed); provided that notices to the Collateral Agent
shall not be effective until actually received by it.

                13.           Amendment. This Agreement may not be amended,
modified or supplemented except in writing executed and delivered by all the
parties hereto.

                14.           Binding Agreement. This Agreement shall bind the
parties hereto and their successors and assigns and shall inure to the benefit
of the parties hereto and their successors and assigns. Without limiting the
provisions of the immediately preceding sentence, the Collateral Agent at any
time or from time to time may designate in writing to the Custodian a successor
Collateral Agent (at such time, if any, as such entity becomes the Collateral
Agent under the Security Agreement, or at any time thereafter) who shall
thereafter succeed to the rights of the existing Collateral Agent hereunder and
shall be entitled to all of the rights and benefits provided hereunder.

                15            Continuing Obligations. The rights and powers
granted herein to the Collateral Agent have been granted in order to protect and
further perfect its security interests in the Collateral Accounts and other
Collateral and are powers coupled with an interest and will not be affected by
any purported revocation by any Grantor of this Agreement or the rights granted
to the Collateral Agent hereunder or by the bankruptcy, insolvency,
conservatorship or receivership of any Grantor or the Custodian or by the lapse
of time. The rights of the Collateral Agent hereunder and in respect of the
Collateral Accounts and the other Collateral, and the obligations of each
Grantor and the Custodian hereunder, shall continue in effect until the security
interests of the Collateral Agent in such Collateral Accounts and such other
Collateral pursuant to the Security Agreement have been terminated and the
Collateral Agent has notified the Custodian of such termination in writing. The
termination of this Agreement shall not terminate any Collateral Account or
alter the obligations of the Custodian to each Grantor pursuant to other
agreements with respect to any Collateral Account.

                16.           Financial Assets. Each Grantor, the Custodian and
the Collateral Agent hereby agree that the Custodian will treat any and all
Securities and any and all other Property and assets (other than Cash) credited
from time to time to each Grantor’s Securities Account as Financial Assets.

                17.           Additional Grantors. It is understood and agreed
that any Person that has become a Grantor under the Security Agreement after the
date hereof pursuant to the requirements of the Credit Agreement or any other
Credit Document shall become a Grantor hereunder by (x) executing a counterpart
hereof and delivering same to the Collateral Agent, or by executing an
assumption agreement in form and substance satisfactory to the Collateral Agent,
(y) delivering a supplement to Annex A as is necessary to cause such Annex to be
complete and accurate with respect to such additional Grantor on such date and
(z) taking all actions as specified in the Security Agreement, the Credit
Agreement and this Agreement as would have been taken by such Grantor had it
been an original party to this Agreement on the Closing Date, in each case with
all docu­ments required above to be delivered to the Collateral Agent and with
all documents and actions required above to be taken to the reasonable
satisfaction of the Collateral Agent and the Administrative Agent.

8

--------------------------------------------------------------------------------




                18.
          Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Agreement shall be construed in accordance with and governed by the law of the
State of New York. Regardless of any provision in any other agreement, in
respect of the Custodian, the State of New York shall be the “bank’s
jurisdiction” for purposes of Section 9-304 of the UCC and the “securities
intermediary’s jurisdiction” for purposes of Sections 9-305 and 8-110 of the
UCC.

                (b)           Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Custodian, the Collateral Agent or any Secured Creditor may
otherwise have to bring any action or proceeding relating to this Agreement
against any Grantor or its proper­ties in the courts of any jurisdiction.

                (c)           Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or here­after have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

                (d)           Each Grantor hereby irrevocably consents to
service of process in the manner provided for notices in Section 12.08 of the
Credit Agreement. Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

                (e)           Each Grantor hereby irrevo­cably desig­nates,
appoints and empowers C T Corporation, with offices on the date hereof at 111
Eighth Avenue, 13th Floor, New York, New York 10011, as its designee, appointee
and agent to receive, accept and acknowl­edge for and on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents which may be served in any such action or proceeding. If for any
reason such designee, appointee and agent shall cease to be available to act as
such, each Grantor agrees to designate a new designee, appointee and agent in
New York City on the terms and for the purposes of this provision reasonably
satisfactory to the Custodian and the Collateral Agent under this Agreement.

                19.           WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELAT­ING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT,

9

--------------------------------------------------------------------------------




TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHER­WISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGA­TION,
SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWL­EDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICA­TIONS IN THIS SECTION.

                20.           Counterparts. This Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Agreement by signing and
delivering one or more counterparts.

[Remainder of this page intentionally left blank; signature page follows]

10

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Agreement as of the date first written above.

    Grantors:           ENDURANCE SPECIALTY HOLDINGS LTD.             By:
          /s/ John V. Del Col      

--------------------------------------------------------------------------------

      Title: General Counsel & Secretary             ENDURANCE SPECIALTY
INSURANCE LTD.             By:           /s/ John V. Del Col       

--------------------------------------------------------------------------------

      Title: General Counsel & Secretary             ENDURANCE U.S. HOLDINGS
CORP.             By:           /s/ Kenneth J. LeStrange       

--------------------------------------------------------------------------------

      Title: Chairman of the Board and President             ENDURANCE WORLDWIDE
HOLDINGS LIMITED             By:           /s/ Jon Godfray      

--------------------------------------------------------------------------------

      Title: Chief Operating Officer             ENDURANCE WORLDWIDE INSURANCE
LIMITED             By:           /s/ Jon Godfray      

--------------------------------------------------------------------------------

      Title: Chief Operating Officer  

 

--------------------------------------------------------------------------------




  Custodian:           THE BANK OF NEW YORK             By:           /s/ Kwame
Gordon-Martin       

--------------------------------------------------------------------------------

      Title: Assistant Vice President  

12

--------------------------------------------------------------------------------




  Collateral Agent:           THE BANK OF NEW YORK             By:           /s/
Kwame Gordon-Martin       

--------------------------------------------------------------------------------

      Title: Assistant Vice President  

13

--------------------------------------------------------------------------------